
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.30

    Option No.   506     No. of Shares   150,000


GARDENBURGER, INC.
INCENTIVE STOCK OPTION AND
INCENTIVE STOCK OPTION AGREEMENT


    This Incentive Stock Option is granted and this Incentive Stock Option
Agreement (the "Agreement") is executed by and between Gardenburger, Inc., an
Oregon corporation (the "Company"), and Scott C. Wallace (the "Optionee"),
effective January 15, 2001.

RECITALS

    A.  The Company has duly adopted that certain Gardenburger, Inc., 1992 First
Amended and Restated Combination Stock Option Plan, a copy of which is attached
hereto as Exhibit A (the "Plan").

    B.  The Plan authorizes a committee appointed by the Board of Directors of
the Company (the "Administrative Committee") to grant incentive stock options to
officers and employees of the Company.

    C.  The Administrative Committee has selected the Optionee to receive an
incentive stock option under the Plan.

NOW, THEREFORE, THE COMPANY AND THE OPTIONEE COVENANT AND AGREE AS FOLLOWS:

    1.  Number of Shares Subject to Option and Option Price.  The Company hereby
grants to the Optionee an incentive stock option (the "Option") to purchase from
the Company 150,000 shares of the no par value common stock of the Company (the
"Common Stock") at an exercise price of $.71875 per share. The Option is
exercisable upon the terms and conditions contained herein.

    2.  Additional Terms of the Option.  Subject to the provisions of
Paragraph 3 below, the Option shall have the following terms:

    2.1 The effective date of the grant of the Option shall be the date first
set forth above.

    2.2 The Option shall vest as follows:

Date


--------------------------------------------------------------------------------

  Cumulative
Percentage Vested

--------------------------------------------------------------------------------

  January 15, 2002   25 %
January 15, 2003
 
50
%
January 15, 2004
 
75
%
January 15, 2005
 
100
%

    2.3 The foregoing vesting schedule notwithstanding, this Option shall
immediately vest as to any Option shares that have not then become vested upon:

(i)the termination of the employment of the Optionee by the Company as a result
of the Optionee's death or "Disability" (as defined in Optionee's Employment
Agreement dated as of January 15, 2001); or

(ii)following a "Change in Control" of the Company (as defined below), (x) the
termination of the employment of the Optionee by the Company other than for
"Cause" (as defined in Optionee's Employment Agreement dated as of January 15,
2001), death or Disability

--------------------------------------------------------------------------------

or (y) the occurrence of a material diminution in Optionee's position or
responsibilities with or compensation by the Company. For purposes hereof, a
"Change in Control" of the Company shall be deemed to have occurred upon the
earlier of:

(a)the date that any "person" (as that term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Act")), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, becomes a beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company's then outstanding securities; or

(b)the date of any annual or special meeting of shareholders at which a majority
of the directors then elected are not individuals nominated by the Company's
then incumbent Board; or

(c)the date of approval by the shareholders of the Company of a plan of merger
or consolidation of the Company in which such shareholders will not hold at
least 75% of the combined voting power of the resulting entity immediately
following such merger or consolidation, or the approval by the shareholders of
the Company of a plan of complete liquidation of the Company or an agreement for
the sale of substantially all of the Company's assets.

    2.4 The Option shall expire on January 15, 2011 (the "Expiration Date").

    2.5 To the extent vested, the Option may be exercised in whole or in part at
any time and from time to time prior to the Expiration Date.

    2.6 The Option must be exercised, if at all, as to a whole number of shares.

    3.  Incorporation By Reference of the terms and Conditions of the Plan.  The
terms and conditions of this Option shall be subject to all of the terms and
conditions of the Plan, which terms and conditions are expressly incorporated by
reference into this Agreement to the same extent and with the same effect as if
such terms and conditions were set forth herein. In the event of a conflict or
inconsistency between the terms and conditions set forth in this Agreement and
the terms and conditions of the Plan, those of the Plan shall control.

    4.  Exercise of the Option; Delivery of Certificates.  

    4.1 The Option may be exercised only in accordance with the terms and
conditions of Section 9 of the Plan and by (1) delivery to the Company of a
Notice of Exercise substantially in the form of Exhibit B attached hereto
specifying the number of shares of Common Stock for which the exercise is to be
effective, and (2) tendering full payment of the Option Price for such shares.

    4.2 Within a reasonable time after its receipt of the Optionee's Notice of
Exercise, the Company shall deliver to the Optionee a certificate for the shares
of Common Stock for which exercise of the Option was effective.

    5.  Transferability of the Option.  The Option is transferable only in
accordance with Section 10 of the Plan.

    6.  Warranties and Representations of the Optionee.  By executing this
Agreement, the Optionee accepts the Option and agrees to be bound by all of the
terms of this Agreement and the Plan. In addition, the Optionee acknowledges
that exercise of the Option and the sale of the shares of Common Stock acquired
upon exercise thereof may have tax implications for which the Optionee should
seek individual advice by his or her own tax counselor or advisor.

    7.  Indemnification by the Optionee.  The Optionee agrees to indemnify and
hold the Company harmless from any loss or damage, including attorney's fees or
other legal expenses, incurred in the

--------------------------------------------------------------------------------

defense or payment of any such claim against the Company resulting from a breach
by the Optionee of the representations, warranties or provisions contained in
this Agreement.

    8.  No Right to Continued Relationship.  Nothing herein shall confer upon
the Optionee the right to continue as an officer or employee of or with the
Company or affect any right which the Company may have to terminate its
relationship with the Optionee.

    9.  Rights as Shareholder.  The Optionee shall have no rights as a
shareholder of the Company on account of the Option or on account of shares of
Common Stock subject hereto until such time as the Company shall have issued and
delivered stock certificates to the Optionee.

    10.  Further Assurances.  From time to time and upon request by the Company,
the Optionee agrees to execute such additional documents as the Company may
reasonably require in order to effect the purposes of the Plan and this
Agreement.

    11.  Binding Effect.  This Agreement shall be binding upon the Optionee and
the Optionee's heirs, successors and assigns, including the Qualified Successor
of the Optionee (as that term is defined in Section 10.2 of the Plan).

    12.  Waivers/Modifications.  No waivers, alterations or modifications of
this Agreement shall be valid unless in writing and duly executed by the party
against whom enforcement of such waiver, alteration or modification is sought.
The failure of any party to enforce any of its rights against the other party
for breach of any of the terms of this Agreement shall not be construed a waiver
of such rights as to any continued or subsequent breach.

    13.  Governing Law.  This Agreement shall be governed by the laws of the
State of Oregon.

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

GARDENBURGER, INC.:   OPTIONEE:
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Alexander P. Coleman
Administrative Committee Member   Scott C. Wallace

--------------------------------------------------------------------------------



QuickLinks


GARDENBURGER, INC. INCENTIVE STOCK OPTION AND INCENTIVE STOCK OPTION AGREEMENT
